Citation Nr: 0007914	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  99-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for residuals of an 
eardrum injury.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982. 

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for tinnitus and/or residuals of an 
eardrum injury that are plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for tinnitus 
and residuals of an eardrum injury are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
tinnitus and residuals of an eardrum injury.  The legal 
question to be answered initially, however, is whether he has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in their development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran is service connected for bilateral hearing loss, 
evaluated as not compensably disabling.

In the present case, the service medical records do not 
reveal any diagnoses of either tinnitus or residuals of an 
eardrum injury.  The records do, however, show that in 
February 1980, the veteran complained on two occasions of 
having a right earache.  The canal was inflamed on 
examination, and the impression was right ear otitis externa.  

In December 1980, the veteran complained of a left earache.  
The pain began the previous day while he was aboard an 
airplane.  Examination revealed blood behind the left 
tympanic membrane with a possible slight infection.  The 
impression was blood behind tympanic membrane and mild otitis 
media.  An ear drum injury was not directly diagnosed.  

The remainder of the veteran's service medical records, 
including his December 1981 separation examination, are 
negative for any findings, treatment or diagnosis of either 
tinnitus, or an eardrum injury.   

Post-service medical records do not reveal that the veteran 
currently suffers from either tinnitus or an eardrum injury.  
In this respect, the post-service medical evidence of record 
does not offer current diagnoses of either tinnitus or ear 
drum injury residuals.  Although the veteran, in a September 
1998 audiological evaluation, reported that he suffered from 
constant tinnitus, the examiner did not diagnose tinnitus.  
As a well-grounded claim requires competent evidence that the 
claimant actually has the disabilities in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Moreover, even assuming that the appellant has 
tinnitus and an eardrum injury, the record provides no 
competent evidence linking either disorder to the veteran's 
military service. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claims that he has tinnitus and an eardrum 
injury that are related to service, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims were well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

In reaching this decision the Board considered the articles 
submitted by the veteran from the American Speech, Language 
and Hearing Association.  The articles, however, do not 
specifically address the veteran's own disabilities, if 
extant, or whether either is specifically related to his 
particular period of service.  Therefore, the articles cannot 
serve as a factual predicate upon which to find these claims 
well grounded.  See generally, Sacks v. West, 11 Vet. App. 
314, 317 (1991) (medical treatise evidence that is too 
general and inconclusive to make a link more than speculative 
is insufficient to make the claim plausible).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board considered the appellant's own sincerely 
held belief that the claimed disorders are to due to his 
military service.  The Board notes, however, that as a lay 
person he is not competent to offer an opinion linking any 
current disorder to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, his opinion is insufficient to 
ground these claims.



ORDER

Service connection for tinnitus and an eardrum injury is 
denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

